 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                     Case No. 19-CR-4688-GPC
                                                   ORDER AND JUDGMENT
 9                                                 GRANTING UNITED STATES’
            v.                                     MOTION TO DISMISS
10
11   DEMETRIO RUIZ-MARQUEZ,
12
                  Defendant
13
14
15
16         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information

17 shall be dismissed against Demetrio Ruiz-Marquez without prejudice.
18        IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare

19 an order to disburse funds or release collateral.
20         IT IS SO ORDERED.
21
           Dated: January 8, 2020
22
23
24
25
26
27
28
